Citation Nr: 1015381	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-40 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1959 to February 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In his December 
2005 Substantive Appeal (VA Form 9), the Veteran requested a 
hearing; he withdrew the request in September 2006 
correspondence.  In October 2008 this matter was remanded for 
further development.


FINDING OF FACT

A right knee disability was not manifested during the 
Veteran's service; right knee arthritis was not manifested in 
the first postservice year; the Veteran's current right knee 
disability is not shown to be related to an event or injury 
in service;.  


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield, 444 F.3d at 1333.  
An April 2005 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs), service personnel records, and 
available postservice treatment records are associated with 
his claims file.  In its October 2008 remand, the Board 
instructed the RO to schedule the Veteran for a VA 
examination.  An examination was scheduled in August 2009; 
the RO was advised the Veteran would be unable to present for 
the examination as he was hospitalized with problems that 
left him bed-ridden.  The RO secured a VA medical advisory 
opinion in November 2009.  The Board is satisfied that the 
November 2009 opinion is in substantial compliance with what 
was sought in the Board's remand.  See D'Aries v. Peake, 22 
Vet. App. 97 (2008).  The Veteran has not identified any 
available evidence that remains outstanding.  VA's duty to 
assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs show that in December 1967 he was seen for 
a right knee abrasion.  Later STRs, including his February 
1969 service separation physical examination report, are 
silent for any complaints, findings, treatment, or diagnosis 
relating to a right knee disability.  

Postservice treatment records include a June 2000 report from 
Scripps Clinic noting the Veteran suffered from "[p]robable 
meniscal tear right knee."  

VA treatment records show that in April 2003 the Veteran 
complained of right knee pain from moving boxes.  A December 
2003 report found slight decreased right lower extremity 
sensation.  In March 2004, he complained of right knee pain 
which locks and catches on him and swells after golf.  An 
August 2004 treatment record noted the Veteran's complaints 
of right knee pain for several years, with no recent injury 
or trauma.  He also complained of the knee giving way, 
snapping, popping, and difficulty going up and down stairs.  
The report notes the Veteran received a steroid injection 
once over 20 years ago.  Also noted was an April 2004 MRI 
that found "[h]orizontal tear involving the posterior horn 
of the medial meniscus without associated meniscal cyst."  
August 2004 X-rays found minimal medial joint space 
narrowing.  In February 2005, the Veteran underwent right 
knee arthroscopy for medial meniscus tear and lateral 
meniscus tear.  The Veteran filed the instant claim seeking 
service connection for a right knee disability in March 2005.  

In his August 2005 notice of disagreement, the Veteran 
indicated that he originally injured his right knee in 
Vietnam evading enemy fire.  He also reported that the doctor 
who performed his knee surgery opined that he further damaged 
the knee during the past 30 years.  

In his December 2005 Substantive Appeal, the Veteran reported 
that after his separation from service he was seen by Dr. M. 
F., an orthopedic surgeon, and that he was unable to locate 
that doctor to secure treatment records from him.  

A February 2007 VA treatment record notes that the Veteran 
reported he originally injured his right knee in Vietnam.  As 
the Veteran has reported that he injured his right ankle at 
the same time he injured his right knee, the doctor noted 
that his right ankle disability was consistent with an injury 
years ago.  

In November 2008 correspondence the Veteran related that on 
two separate occasions in the 1980s he received cortisone 
injections from Dr. M. F..  He also reported that he was 
given a knee brace, and had torn cartilage diagnosed.  
Surgery was recommended, but he declined it and endured the 
pain over the years with over-the-counter pain-killers.  He 
again indicated that he was unable to contact Dr. M. F., and 
that the hospital where he had worked was also unable to 
provide assistance.  

The RO sought a medical advisory opinion regarding the 
etiology of the Veteran's right knee disability.  In November 
2009, a doctor with over 50 years of experience in 
orthopedics reviewed the Veteran's claims file and opined, in 
essence, that the Veteran's current right knee disability was 
unrelated to the December 1967 abrasion injury noted in his 
STRs.  He indicated that the Veteran's present right knee 
disability is "tricompartmental degenerative arthritis 
status post operative joint debridement and partial medial 
and lateral meniscectomies."  He noted that the Veteran had 
a minor injury in December 1967, and the next mention of any 
problem with the knee was in 2000, when probable meniscus 
tear was diagnosed, and explained that if the Veteran had 
sustained a torn meniscus during service (as he describes), 
it would be "most unusual" that there would be no further 
problems over the next 31 years.  

The record shows that the Veteran's right knee injury in 
service was acute, superficial in nature, and resolved.  
After an initial visit he was not seen again for follow-up, 
and there is no mention of knee complaints/problems in later 
STRs or on separation examination.  Significantly on February 
1969 service separation examination a left (only) knee scar 
was noted, and the lower extremities were normal on clinical 
evaluation.  As there is also no evidence that arthritis of 
the right knee was manifest in the first postservice year, 
service connection for a right knee disability on the basis 
that such disability became manifest in service and persisted 
(see 38 C.F.R. § 3.303) or on a presumptive basis (for 
arthritis of the knee as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

The Veteran may still establish service connection for his 
right knee disability if there is affirmative evidence that 
relates it to an event or injury in service.  He has alleged 
that he injured his right knee evading enemy fire in Vietnam.  
His STRs and service personnel records contain no mention of 
a right knee injury other than the above-mentioned abrasion, 
and no indication he served in combat (so as to warrant 
entitlement to the relaxed evidentiary standards of 
38 U.S.C.A. § 1154(b)) or was injured while under enemy fire.  
His accounts of such injury are unsupported by factual data, 
and are deemed self-serving and not credible.  Notably, the 
record does show apparent postservice intercurrent knee 
injuries (sustained moving boxes/playing golf).  

The only medical opinion of record that specifically 
addresses the matter of a nexus between the Veteran's current 
right knee disability and his service is against his claim.  
Specifically, a November 2009 VA consulting orthoperdist 
opined that the Veteran's current right knee disability is 
unrelated to the only documented (abrasion) right knee injury 
in service.  The consultant explained the rationale for the 
opinion, noting that 31 years passed between that single knee 
complaint in service and the first postservice notation of a 
right knee complaint.  He indicated that if the Veteran had 
sustained a torn meniscus in service it would be most unusual 
that no problems would have been noted over the next 31 
years.  The Board may consider only independent medical 
evidence to support its findings and cannot reach its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Here, the competent clinical 
evidence fails to link the Veteran's right knee disability to 
his service.  Hence, the Board is precluded from making a 
finding to the contrary.  

Significantly, the first time a right knee disability is 
identified in the medical evidence of record is in June 2000, 
approximately 31 years after service.  Such a lengthy time 
interval between service and the initial postservice notation 
of a disability is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (In a case seeking service 
connection on the basis that a pre-existing disability was 
aggravated in service).  

The Veteran's own statements relating his current right knee 
disability to an injury in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine on a medical matter such nexus between current 
disability and a remote injury.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Veteran's statements that the 
doctor who performed the February 2005 surgery related his 
knee disability to an injury in service are not probative 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that a layperson's account of what a physician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence).  The Veteran's accounts of 
postservice treatment (including in the 1980s) by Dr. M. F. 
(who cannot be located, and whose records are unavailable) 
for residuals of a right knee injury in service, are also 
found to have no probative value, as they are unsupported by 
the factual evidence, self-serving, and therefore deemed not 
credible.   

The Board also notes the February 2007 VA record wherein it 
is noted that the Veteran originally injured his right knee 
in Vietnam (suggesting, but not expressing a nexus of current 
disability to service).  The Board places little probative 
value on this finding as it is a mere conclusion based on 
history provided by the Veteran (with no explanation of the 
basis for the remand, and no support in the factual evidence 
of record).  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (finding that "a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion").  The statement does not address that the right 
knee injury noted in service was an acute abrasion (that did 
not require follow-up care) and does not account for the 
approximately 31 years following separation from service 
during which there was no documentation of right knee 
complaints/treatment.  Unlike the November 2009 VA 
orthopedist's opinion, the February 2007 notation does not 
provide any explanation for the suggested nexus opinion that 
the Board could weigh against the contrary opinion of record.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt doctrine does not apply; 
the claim must be denied.  





ORDER

Service connection for a right knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


